         Case 1:21-cv-00547-CL         Document 10      Filed 03/11/21     Page 1 of 1




Brian S. King, #4610
Brent J. Newton, #6950
Samuel M. Hall, #16066
BRIAN S. KING, P.C.
420 East South Temple, Suite 420
Salt Lake City, UT 84111
Telephone: (801) 532-1739
Facsimile: (801) 532-1936
brian@briansking.com

Attorneys for Plaintiffs

                           THE UNITED STATES DISTRICT COURT
                           DISTRICT OF UTAH, CENTRAL DIVISION


 K.B., and R.C.,                                  STIPULATED MOTION TO EXTEND
                                                  DEADLINE FOR PLAINTIFFS’
                Plaintiffs,                       RESPONSE TO DEFENDANT’S MOTION
                                                  TO DISMISS OR TRANSFER
 vs.

 PROVIDENCE HEALTH PLAN,                          Case No. 4:20-cv-00123 – DN

               Defendant.


       The parties, through their undersigned counsel, stipulate and move the court to extend the

deadline for Plaintiffs to respond to the defendant’s Motion to Dismiss for Lack of Personal

Jurisdiction and Alternative Motion to Transfer Venue, and Supporting Memorandum (Docket

No. 9) from March 11, 2021 to March 18, 2021. The parties are discussing a potential voluntary

transfer of venue and need the additional time to conclude those discussions.



       Dated this 11th day of March, 2021.          Dated this 11th day of March, 2021.

       /s/ Brian S. King                            /s/ Bentley J. Tolk (with permission)
       Attorney for Plaintiffs                      Attorney for Defendant
